internal_revenue_service department of the treasury index number washington dc number info release date person to contact telephone number refer reply to cc dom corp - cor-103620-00 date date this letter responds to your date request that we rule on a subissue under sec_368 of the internal_revenue_code concerning the statutory merger of requested ruling because the subissue is clearly and adequately addressed by revenue rulings into we decline to issue the this letter also responds to your date request through your representative that an information_letter be issued in lieu of the requested ruling an information_letter calls attention to well-established legal principles of tax law without applying them to a specific set of facts an information_letter is advisory only and has no binding effect on the internal_revenue_service see revproc_99_1 sec_2 1999_1_irb_13 your request for an information_letter asks whether the current position of the internal_revenue_service is the same as the position concluded in prior revenue rulings which hold that a merger is not disqualified from being a ‘reorganization’ within the meaning of sec_368 because stock of the surviving acquiring_corporation is owned by the merged acquired_corporation prior to the merger the letter also asks whether the fact that the surviving corporation is less than percent owned by the merged corporation prevents the transaction from qualifying as a reorganization the current position of the service is reflected in inter alia revrul_70_223 1970_1_cb_79 see also revrul_78_47 1978_1_cb_113 in revrul_70_223 a corporation merged into its wholly owned subsidiary the ruling holds that the merger constitutes a reorganization under sec_368 in revrul_78_47 a target_corporation that owned percent of the stock of another corporation transferred all of its assets except its stock in the other corporation to the other corporation solely in exchange for stock of the other corporation the target_corporation then liquidated the ruling holds that the substantially_all requirement of sec_368 is satisfied notwithstanding that the target_corporation did not transfer its stock in the other corporation to such corporation in the transaction the rulings indicate that the downstream nature of the transaction does not preclude reorganization treatment under sec_368 or sec_368 taken together the rulings also indicate that the amount of stock of the acquired_corporation owned by the target_corporation be it percent or percent does not by itself prevent the transaction from qualifying as a tax-free reorganization under the aforementioned provisions the above information does not constitute a ruling and may not be relied upon by the taxpayer if you have any further questions please feel free to call steve fattman pincite-7427 sincerely yours assistant chief_counsel corporate by__________________________ wayne t murray senior technician reviewer branch
